NUMBER 13-13-00358-CR

                           COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

BONNIE DOWNS,                                                             Appellee.


              On appeal from the County Court at Law No. 4
                       of Nueces County, Texas.



                         ORDER OF ABATEMENT
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Appellant, The State of Texas, has filed an appeal. Upon suggestion of death of

appellee’s retained attorney, Randy Mack, we now ABATE this appeal to provide

appellee with the opportunity to seek new counsel. This appeal is ordered ABATED until

October 28, 2013.
       Appellee is directed to notify the Court, on or before October 28, 2013, if he has

retained new counsel by filing a notice including that attorney’s name, mailing address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6.

       It is so ORDERED.



                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of October, 2013.




                                           2